Title: From George Washington to William Augustine Washington, 24 May 1799
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon 24th May 1799

The enclosed was written (as you will perceive by the Superscription) to go by General Lee; who, four days ago appointed to be here on his return to Westmoreland, but is not yet arrived. In the meantime; your second letter by Captn Bowcock (dated the 20th instant) has been received.
When the enclosed was written I thot the Whiskey had been sent; but Captn Bowcock postponed taking it on board it seems, until he made his second trip. Now, he has two barrels according to your desire; and if you should want more, or any of your neighbours want any, it would be convenient, & always in my power, to supply you—and for grain, wheat, Rye or Indian Corn in exchange.

If you are in the habit of laying in Fish, as provision for your black people, as I do, and do not catch them at your own landings, I could supply you every year, and on as good terms as you could get them elsewhere; and for these also, from you, or others, I would receive grain in payment.
Captn Bowcock has delivered more Corn than he received from you; of which Mr Anderson, my Manager, will give you the a/c; as he will also do of the Whiskey; the Barrel of Fish you will please to accept. My best respects & congratulations, in which My Wife joins, are offered to Mrs Washington & yourself on your Marriage. We shall always be glad to see you at this place. With sincere regard and Affection, I remain Your friend

Go: Washington

